Citation Nr: 1611917	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a stomach disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1997 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that, denied service connection for a heart disability and a stomach disability respectively.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO. 

With respect to his heart disability, the Veteran filed a notice of disagreement (NOD) in November 2011.  The RO sent the Veteran a statement of the case (SOC) in May 2012.  The Veteran filed his VA Form 9 in July 2012 and received a supplemental statement of the case in October 2012.

As to his stomach disability, the Veteran filed an NOD in June 2012.  The RO sent the Veteran an SOC in October 2012.  The Veteran filed a VA Form 9 in October 2012 and received an additional supplemental SOC (SSOC) addressing both disabilities in March 2015.    

In January 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims that his current heart and stomach disabilities had their onset in service.  The Veteran was afforded a VA examination in September 2012.  The examiner opined that the Veteran's heart and stomach disabilities were less likely than not related to service.  The examiner reasoned that the Veteran's service treatment records showed no heart or stomach symptoms and that he did not seek treatment until after service.  The Board finds the VA examiner's opinion incomplete as the medical examiner cannot solely rely on the absence of medical records corroborating in-service symptoms to conclude that there is no relationship between the Veteran's current disability and his military service.  Dalton v. Nicholson, 12 Vet. App. 23, 40 (2007).  Thus, a new VA examination is necessary. 

Furthermore, the VA examiner must also consider lay statements of symptoms in rendering his or her opinion.  Dalton, 12 Vet. App. at 39.  In support of his claim, the Veteran submitted several copies of an affidavit of a B.K., registered nurse,  stating that she has been the Veteran's medical professional advisor with over 25 years of experience and that she has advised and screened the Veteran regarding on-going health issues since he was in service.  See July 2012 Affidavit.  B.K. also asserts that on or about the second week of February 1998, the Veteran was "in [her] presence during his mid-tour vacation from his military duty-station in South Korea."  She reports that the Veteran complained of several medical elements and illnesses that did not exist prior to his active military duty, including allergies, stomach acid reflux, heart palpitations, and athlete's foot.  

The Veteran also summited a statement from a fellow service-member in May 2014.  In a letter, C.A. reports that he served with the Veteran in 1997 through 1998 and that he met him during the Veteran's first duty assignment in Korea.  He reports that the Veteran was a hardworking soldier and that as time passed he could see a change in him.  He indicated that the Veteran started complaining of chest pains and indicating that "something just wasn't right."  He reported that they were required to run a lot as part of their physical training but that the Veteran did not last long because he fell out of runs because his chest would bother him.  "There was a time I saw him holding his chest and stomach one time because he was in so much pain, so he did go to sick call to find out what was going on.  Even though this was a reoccurring issue."  In issuing a medical opinion, the examiner must consider the Veteran's reports and the other lay statements regarding the Veteran's symptoms.     

The Board also notes that the Veteran's service treatment records show elevated blood pressure readings of 137/83 at entrance, and 120/80 at separation.  The September 2012 VA examiner noted that the Veteran's left ventricular hypertrophy was due to his hypertension but does not address the Veteran's elevated blood pressure in service or whether his hypertension had its onset in or is otherwise related to service.    

Therefore, the Board finds that a new VA examination is necessary in order to fairly decide the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be afforded a VA examination by an appropriate doctor to determine the etiology of the Veteran's heart and stomach disabilities.  The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a) What is/are the Veteran's heart diagnosis(es)? 

(b) For each heart diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the heart condition was manifested during service or otherwise related to service.

(c) What is/are the Veteran's stomach diagnosis(es)? 

(d) For each stomach diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the stomach condition was manifested during service or is otherwise related to service.

The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  The examiner must consider lay statements as to the in-service occurrence of symptoms and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







